                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   William E. Camy, SBN 291397
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706
                                                       Attorneys for Defendants
                                                   6   COUNTY OF SACRAMENTO, JAMES SCHAEFERS AND JOSEPH CAMPOY
                                                   7   LAW OFFICE OF STEWART KATZ
                                                       STEWART KATZ, State Bar #127425
                                                   8   555 University Avenue, Suite 270
                                                       Sacramento, California 95825
                                                   9   TEL: 916.444.5678
                                                  10   Attorney for Plaintiffs

                                                  11                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       ROBERT AUGUSTINE, individually and as           CASE NO. 2:17−CV−02605−WBS−AC
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   successor in interest to LOGAN
                                                       AUGUSTINE, Deceased; TIFFANY                    STIPULATION TO CONTINUE THE
                                                  15   AUGUSTINE, individually and as successor        EXPERT DISCLOSURE AND
                                                  16   in interest to LOGAN AUGUSTINE,                 DISCOVERY DEADLINES;
                                                       Deceased,                                       [PROPOSED] ORDER
                                                  17
                                                                         Plaintiff,                    Complaint Filed: 12/12/2017
                                                  18
                                                  19   v.

                                                  20   COUNTY OF SACRAMENTO; JAMES
                                                       SCHAEFERS; JOSEPH CAMPOY; and
                                                  21   DOES 1 - 5, inclusive,
                                                  22
                                                                   Defendants.
                                                  23   ___________________________________/
                                                  24           This Stipulation is entered into by and between Plaintiffs ROBERT AUGUSTINE,
                                                  25   individually and as successor in interest to LOGAN AUGUSTINE, Deceased; TIFFANY
                                                  26   AUGUSTINE, individually and as successor in interest to LOGAN AUGUSTINE, Deceased,
                                                  27   (“Plaintiffs”) and Defendants COUNTY OF SACRAMENTO; JAMES SCHAEFERS; JOSEPH
                                                  28   CAMPOY (“Defendants”) through their counsel of record.

                                                       {01987859.DOCX}                          1
                                                            STIPULATION TO CONTINUE THE EXPERT DISCLOSURE AND DISCOVERY DEADLINES;
                                                                                       [PROPOSED] ORDER
                                                   1           The Court previously set the deadline to disclose experts to be May 6, 2019, the deadline to
                                                   2   disclose supplemental/rebuttal experts to be June 6, 2019, and the deadline to complete discovery to
                                                   3   be July 12, 2019. Dckt. No. 11.
                                                   4           Given the issues presented by this case, the parties are still in the process of completing
                                                   5   discovery that needs to be completed prior to the disclosure of expert witnesses and expert
                                                   6   witnesses’ reports. The parties have conferred and agree to continue the expert disclosure deadline
                                                   7   to June 7, 2019, the supplemental/rebuttal expert disclosure deadline to June 28, 2019, and the
                                                   8   discovery deadline to August 9, 2019. The parties submit good cause exists to extend the
                                                   9   aforementioned deadlines. The parties further submit that continuing the aforementioned deadlines
                                                  10   will not impact the Court’s schedule. Specifically, continuing these deadlines will not disturb the
                                                  11   last day to file dispositive motions and/or the trial date.
                                                  12           IT IS SO STIPULATED.
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                       Dated: March 28, 2019                           PORTER SCOTT
                                                  14
                                                                                                       A PROFESSIONAL CORPORATION
                                                  15
                                                  16                                                   By /s/ William E. Camy
                                                                                                              William E. Camy
                                                  17                                                          Attorneys for Defendants
                                                  18
                                                  19   Dated: March 28, 2019                           LAW OFFICE OF STEWART KATZ
                                                  20                                                   By /s/ Stewart Katz - as authorized on 3/25/2019
                                                  21                                                           Stewart Katz
                                                                                                               Attorney for Plaintiffs
                                                  22
                                                       ///
                                                  23
                                                       ///
                                                  24
                                                       ///
                                                  25
                                                       ///
                                                  26
                                                       ///
                                                  27
                                                       ///
                                                  28
                                                       ///

                                                       {01987859.DOCX}                           2
                                                             STIPULATION TO CONTINUE THE EXPERT DISCLOSURE AND DISCOVERY DEADLINES;
                                                                                        [PROPOSED] ORDER
                                                   1                                            [PROPOSED] ORDER
                                                   2
                                                               Based upon the Stipulation of the parties:
                                                   3           1.        The     deadlines   previously   set   for   the   disclosure   of   expert   witnesses,
                                                   4                     supplemental/rebuttal expert witnesses, and to complete discovery are vacated.
                                                   5           2.        The new deadline to disclose expert witnesses is June 7, 2019.
                                                   6           3.        The new deadline to disclose supplemental/rebuttal expert witnesses is June 28,
                                                   7                     2019.

                                                   8           4.        The new deadline to complete discovery is August 9, 2019.

                                                   9
                                                               IT IS SO ORDERED.
                                                  10
                                                  11
                                                       DATED: March 28, 2019
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {01987859.DOCX}                          3
                                                            STIPULATION TO CONTINUE THE EXPERT DISCLOSURE AND DISCOVERY DEADLINES;
                                                                                       [PROPOSED] ORDER
